IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MIGUEL PEREZ,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-29

UNIVISION NETWORK LP/
SENTRY CLAIMS SERVICE,

      Appellee.


_____________________________/

Opinion filed February 5, 2016.

An appeal from an order of the Judge of Compensation Claims.
Gerardo Castiello, Judge.

Date of Accident: August 11, 2011.

Richard A. Sicking and Mark A. Touby of Touby, Chait & Sicking, P.L., Coral
Gables, for Appellant.

Christine M. Tomasello of Pallo, Marks & Hernandez, Gechijian and DeMay, P.A.,
Palm Beach Gardens, for Appellee.



PER CURIAM.

      Based on Castellanos v. Next Door Co., 124 So. 3d 392 (Fla. 1st DCA 2013),

we AFFIRM. In so doing, we certify that our disposition of the instant case passes
upon the same question we certified in Castellanos. Id. at 394. See Jollie v. State,

405 So. 2d 418, 421 n.* (Fla. 1981).



OSTERHAUS, KELSEY, and WINOKUR, JJ., CONCUR.




                                         2